Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-5: Figs. 1-5 disclose a first embodiment of a semiconductor device.
Species II, Fig. 12: Fig. 12 discloses a second embodiment of a semiconductor embodiment. A semiconductor device 201 according to the second embodiment differs from the semiconductor device 20 according to the first embodiment (refer to FIGS. 1 to 4) in that in the active region 1 of the semiconductor substrate 10, only the main semiconductor element 11 and the current sensing portion 12 are included. In other words, in the second embodiment, only the gate pad 21b and the OC pad 22 are disposed in the main non-operating region 1b. Therefore, the surface area of the main non-operating region 1b is smaller as compared to a case in which a high-function region other than the current sensing portion 12 is also disposed as a circuit region for protecting/controlling the main semiconductor element 11 together with the current sensing portion 12 on the semiconductor substrate 10 having the main semiconductor element 11.
Species III, Fig. 13: Fig. 13 discloses a third embodiment of a semiconductor embodiment. A semiconductor device 202 according to the third embodiment differs from the semiconductor device 201 according to the second embodiment (refer to FIG. 12) on the following two points. A first difference is that directly beneath the gate pad 21b and the OC pad 22, the p-type regions 52' are each provided to be separate from one another. A second difference is that the planar gate structure of the gate potential of the current sensing portion 12 is provided on the front surface of the semiconductor substrate 10, directly beneath and separate from the gate pad 21b and the OC pad 22. The planar gate structure directly beneath the OC pad 22, similarly to the first embodiment, is configured by the extended portions 38b', 39b' of the gate insulating films 38b and the gate electrodes 39b of the current sensing portion 12, extending from the sensing effective region 12a. The planar gate structure directly beneath the gate pad 21b, for example, may be formed to be independent of the planar gate structure directly beneath the OC pad 22.
Species IV, Fig. 14: Fig. 14 discloses a fourth embodiment of a semiconductor embodiment. A semiconductor device 20' according to the fourth embodiment differs from the semiconductor device 20 according to the first embodiment (refer to FIGS. 1 to 4) in that a metal electrode (hereinafter, lead-out electrode) 18 that leads positive hole current generated in the n.sup.--type drift region 32 near the main non-operating region 1b out to the grounding point GND of the ground potential is provided.
Species V, Fig. 15: Fig. 15 discloses a fifth embodiment of a semiconductor embodiment. The semiconductor device 210 according to the fifth embodiment differs from the semiconductor device 20 according to the first embodiment (refer to FIGS. 1 to 3) in that an oxide film on the front surface of the semiconductor substrate 10 in the main non-operating region 1b is thicker at a portion thereof covering the n.sup.--type region 32b. In particular, between the front surface of the semiconductor substrate 10 and the extended portions 38b' of the gate insulating films 38b of the current sensing portion 12, an oxide film 55 covering the n.sup.--type region 32b is provided. The oxide film 55, similarly to the n.sup.--type region 32b, surrounds a periphery of the sensing effective region 12a in a substantially rectangular shape. The thickness of the oxide film 55, for example, may be thicker than a thickness of the extended portions 38b' of the gate insulating films 38b.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813